Case 2:10-cv-00721-KSH-CLW Document 12 Filed 11/02/18 Page 1 of 3 PageID: 101




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  IN RE: AETNA UCR LITIGATION,                       Master File No.07-3541 (KSH)(CLW)
                                                     MDL NO.2020


  This Document Relates To: ALL CASES                     STIPULATION OF DISMISSAL




          IT IS HEREBY STIPULATED by and among the parties and their counsel as follows:

          1.      Civil Action No. 07-3541/MDL Master Docket. Each of the named plaintiffs

  joining in the Fourth Joint Consolidated Amended Class Action Complaint for MDL 2020

  (Michele Cooper, Michele Werner, Paul Smith, Sharon Smith, Carolyn Samit, John Seney, Alan

  John Silver, Mary Ellen Silver, Jeffrey M. Weintraub, Frank 0. Tonrey, M.D., and Carmen M.

  Kavali, M.D.), dismisses all of his or her respective claims, and this case, with prejudice, with all

  parties bearing their own costs. In addition, for avoidance of doubt, to the extent these plaintiffs

  ever asserted or had any claims in any other case that was consolidated into or otherwise a part of

  MDL 2020 which were not previously dismissed with prejudice, they also dismiss these other

  claims with prejudice, with all parties bearing their own costs.

          2.      Civil Action No. 09-468. John Seney, the sole plaintiff in Civil Action No. 09-

  468, hereby dismisses his claims, and that case, with prejudice, all parties bearing their own

  costs. In addition, for avoidance of doubt, to the extent Mr. Seney ever asserted or had any

  claims in any other case that was consolidated into or otherwise a part of MDL 2020 which were

   not previously dismissed with prejudice, he also dismisses these other claims with prejudice,

   with all parties bearing their own costs.

          3.      Civil Action No. 09-1577. Kathy Tisko, P.T., the sole plaintiff in Civil Action

   No. 09-1577, hereby dismisses her claims, and that case, with prejudice, all parties bearing their
Case 2:10-cv-00721-KSH-CLW Document 12 Filed 11/02/18 Page 2 of 3 PageID: 102




  own costs. In addition, to the extent Ms. Tisko ever asserted or had any claims in any other case

  that was consolidated into or otherwise a part of MDL 2020 which were not previously

  dismissed with prejudice, she also dismisses those other claims with prejudice, with all parties

  bearing their own costs.

          4.      Civil Action No. 09-2027. Jeffrey M. Weintraub, the sole plaintiff in Civil Action

   No. 09-2027, hereby dismisses his claims, and that case, with prejudice, all parties bearing their

  own costs. In addition, to the extent Mr. Weintraub ever asserted or had any claims in any other

  case that was consolidated into or otherwise a part of MDL 2020 which were not previously

   dismissed with prejudice, he also dismisses those other claims with prejudice, with all parties

   bearing their own costs.

          5.      Civil Action No. 09-3972.       North Peninsula Surgical Center, L.P., the sole

   plaintiff in Civil Action No. 09-3972, hereby dismisses its claims, and that case, with prejudice,

   all parties shall bearing their own costs. In addition, to the extent North Peninsula ever asserted

   or had any claims in any other case that was consolidated into or otherwise a part of MDL 2020,

   it also dismisses those other claims with prejudice, with all parties bearing their own costs.

          6.      Civil Action No. 10-721. Alan John Silver and Mary Ellen Silver, the sole

   plaintiffs in Civil Action No. 10-721, hereby dismiss their claims, and that case, with prejudice,

   all parties shall bearing their own costs. In addition, to the extent Alan John Silver or Mary Ellen

   Silver ever asserted or had any claims in any other case that was consolidated into or otherwise a

   part of MDL 2020, they also dismisses those other claims with prejudice, with all parties bearing

   their own costs.
Case 2:10-cv-00721-KSH-CLW Document 12 Filed 11/02/18 Page 3 of 3 PageID: 103




          7.      The foregoing does not resolve any claims in Civil Action Nos. 10-636, 11-3196,

   and 11-3203.


          8,      Defendants consent to and join in each of the above dismissals.

   DATED:         October 22, 2018

   CARELLA,BYRNE,CECCHI,                            CONNELLFOLEYLLP
   OLSTEIN,BRODY & AGNELLO,P.O.                     Attorneysfor Defendants
   Attorneysfor Plaintiffs
   JOHN SENEY,ALAN JOHN SILVER,                     Bv:    /s/Patricia A. Lee
   MARY ELLEN SILVER,FRANK G.                              PATRICIA A. LEE
   TONREY,M.D., CARMEN M. KAVALI,
   M.D., NORTH PENINSULA SURGICAL
   CENTER,L.P.

   Bv:    /s/James E. Cecchi
          JAMES E. CECCHI                            Pursuant to the foregoing stipulation,
                                                     the Clerk of the Court is directed to
   SCOTT + SCOTT, Attorneys at Law LLP
   Attorneysfor Plaintiff                            close Civil Action Nos. 09-468,09-1577,
   JEFFREY M. WEINTRAUB                              09-2027,09-3972, and 10-721.
   Bv:    /s/Joseph P. Guslielmo
          JOSEPH P. GUGLIELMO                        SO ORDERED.
                                                     November 2,2018
   EPSTEIN P.C.
   Attorneysfor Plaintiffs
   MICHELE COOPER, MICHELE WERNER,
   PAUL AND SHARON SMITH and
   CAROLYN SAMIT


   Bv:    /s/Roy A. Epstein
          ROY A. EPSTEIN


   LITE DEPALMA GREENBERG,LLC
   Attorneysfor Plaintiff
   KATHY TISKO,P.T.



   Bv:    /s/Bruce D. Greenbers
          BRUCE D. GREENBERG
